Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-14, 17, 19-20, 22, 24-28 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claims 1, 11, 13, 19 and 42 are indefinite and unclear. This is a relative term. Examiner suggests delete this term. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-6, 9, 13-14, 17, 19-20, 22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0310200).

3.	Addressing claims 1 and 19, Wang discloses:
a method of treating a gastrointestinal disorder of a patient, the method comprising: advancing a first catheter through a gastrointestinal tract of the patient into a duodenum of the gastrointestinal tract, the first catheter having a distal treatment region with a treatment delivery portion disposed between a proximal balloon and a distal balloon, wherein the treatment delivery portion comprises one or more delivery openings fluidly coupled with a delivery lumen extending to a proximal region of the first catheter (see Figs. 1, 6, [0080], [0113] and [0150]; element 10 catheter; balloons 20 and 21, treatment window 30, fluid lumen 25, delivery opening 31);
positioning the distal treatment region within a desired treatment region of the duodenum (see [0150]);
inflating each of the proximal and distal balloons, sealingly engage an inside surface of the duodenum at opposite ends of the treatment region of the duodenum (see Fig. 6, [0079] and [0150]);
delivering a treatment fluid through the one or more openings while the proximal and distal balloons are sealingly engaged with the inside surface of the duodenum (see Fig. 6, [0079] and [0150]);
substantially filling the treatment region of the duodenum between the proximal and distal balloons with the treatment fluid without regard to a pressure within the proximal and distal balloons (see Figs. 6, 11, [0079] and [0150]; the treatment region is filled with agent 3); 
maintaining the treatment fluid within the treatment region of the duodenum for a duration of time sufficient to treat the treatment region of the duodenum (see Figs. 6, 11 and [0150-0151]; obvious to one of ordinary skill in the art at the time of the invention that the agent 3 is maintain for a time between the two balloons 20 and 21 while treatment is performed).
an endoluminal device for treating a gastrointestinal disorder of a patient, the device comprising: a first catheter extending from a proximal end to a distal treatment delivery region thereof, wherein the distal treatment delivery region includes a treatment delivery portion disposed between a proximal balloon and a distal balloon, wherein the treatment delivery portion comprises one or more delivery openings in fluid communication with a delivery lumen extending to the proximal end of the first catheter, wherein the proximal and distal balloons are fluidly coupled with one or more inflation lumens extending to the proximal end of the first catheter, and wherein the proximal and distal balloons are spaced apart by a fixed distance suitable for treatment of a desired treatment region of a duodenum of the patient (see Fig. 1, 6, [0014], [0079-0080], [0113] and [0150]); 
a controller configured to control pressurization of the proximal and distal balloons and to control delivery of a heated treatment fluid through the one or more delivery opening to substantially fill treatment region of the patient’s gastrointestinal tract between the proximal and distal balloons with the treatment fluid without regard to a pressure within the proximal and distal balloons to facilitate thermal ablation of superficial mucosa of the treatment region (see Figs. 1, 6, [0092-0093], [0097], [0113] and  [0134]; treatment controller; control flow of formulation/agent; obvious to one of ordinary skill in the art that control inflation and deflation of balloons is control the pressurization of the balloons; the device is used to ablate or heat treatment of inner wall of duodenum therefore obvious to one of ordinary skill in the art at that the superficial mucosa is ablate since mucosa is the wall layer on the inside of the duodenum).

4.	Addressing claims 4-6, 9, 13-14, 17, 20, 22, 24-25 and 27, Wang discloses:
regarding claim 4, wherein each of the proximal and distal balloons are filled with air or a liquid suitable to insulate the treatment fluid and maintain the suitable temperature for the thermal treatment (see [0134] and [0144]; heat fluid for treatment and inflate the balloon with the same lumen and fluid therefore balloon fluid is suitable to insulate the treatment fluid and maintain the suitable temperature for the thermal treatment).
regarding claim 5, wherein the treatment fluid is a heated liquid between 60 degrees Celsius and 100 degrees Celsius so as to thermally ablate a superficial mucosal of the treatment region of the duodenum, and wherein the duration of time is at least thirty seconds (see [0067], [0134] and [0140]).
regarding claim 6, wherein the thermal treatment thermally ablates the superficial mucosa of the treatment region of the duodenum in less than 10 minutes (see [0140]).
regarding claim 9, wherein each of the proximal and distal balloons are formed of a semi-compliant material (see [0079]; the balloons can inflate and deflate therefore the balloons are made of compliant or semi-compliant material).
regarding claim 13, wherein substantially filling the treatment region of the duodenum with the treatment fluid comprises delivering a pre-determined volume (see [0044], [0084-0089], [0135-0138], Figs. 6 and 11; calculate a pre-determine treatment volume/dosage).
regarding claim 14, determining the pre-determined volume by pre-filling the treatment region of the duodenum between sealingly engaged, inflated proximal and distal balloons with a non-treatment fluid and recording the pre-determined volume (see [0044], [0084-0089], [0135-0138], Figs. 6 and 11; Wang determine treatment volume/dosage by calculation instead of pre-fill; however, this is a designer choice that only require routine skill in the art and does not produce unpredictable result; see applicant’s specification [0037]; the volume could be determine by estimate/calculate (Wang disclose determine by estimate/calculate) or by pre-filling).
regarding claim 17, verifying sealing of the proximal and distal balloons by visualization techniques (see [0067], [0074], [0077] and [0162]; the treatment with delivery of treatment fluid is under guided image therefore the sealing of the proximal or distal is visualize in the image).
regarding claim 20, wherein the fixed distance is between 5 and 15 cm in length (Wang explicitly does not disclose a specific fixed distance is between 5 and 15 cm in length; however, this is a designer choice depend on treatment and treatment area; In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; also application discloses in paragraph [0013] that the specific fix length allow concurrent treatment of a portion of the duodenum suitable for treatment of type 2 diabetes mellitus or non-alcoholic steatohepatitis; Wang is also treating duodenum due to non-alcoholic steatohepatitis therefore Wang balloons would have a similar fix distance length).
regarding claim 22, wherein each of the proximal and distal balloons are formed of a semi-compliant material (see [0079]; the balloons can inflate and deflate therefore the balloons are made of compliant or semi-compliant material).
regarding claim 24, wherein the one or more delivery opening comprise a plurality of openings that are arranged to facilitate distribution or circulation of the treatment fluid during treatment (see Figs. 5C-6).
regarding claim 25, one or more aspiration openings in fluid communication with one or more aspiration lumens to facilitate circulation or aspiration of the treatment fluid (see Figs. 5C-6, [0024], [0067], [0118] and [0150]; remove treatment fluid there are aspiration openings and lumen; use the same lumen and openings for delivery treatment fluid).
regarding claim 27, a circulator configured for circulating the treatment fluid within the treatment region between the proximal and distal balloons during treatment (Figs. 5C-6, [0024], [0067], [0118] and [0150]; the holes to deliver and withdraw treatment fluid).

5.	Claims 10-12 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0310200) and in view of Allen et al. (WO 2014/182959 (provided in the IDS)).

6.	Addressing claims 10, Wang discloses set treatment fluid at a specific pressure. However, Wang does not discloses a pressure sensor or gauge to measure pressure. In the same field of endeavor, Allen discloses a pressure sensor or gauge to measure pressure of fluid delivery (see Fig. 36, [0079], [0148]; element 1113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have a pressure sensor or gauge as taught by Allen because this allow user to measure/monitor pressure of balloon, body lumen (duodenum), fluid delivery and adjust fluid delivery (see [0079], [0148] and Fig. 39). 
		Addressing claim 11, Wang discloses filling the portion of the duodenum with treatment fluid (see [0150]). Allen discloses delivering the treatment fluid until a predetermined pressure increment from a baseline of a delivery pressure is observed (see Fig. 36, 39, [0142], [0148] and [0152]). Wang in view of Allen discloses the limitation of claim 11. 
		Addressing claim 12, Wang discloses a define delivery pressure. Allen disclose a pressure sensor to measure pressure to allow user program a specific set of pressure, flow rate as a function of time (see [0142], [0148] and [0152]). Wang in view of Allen allow user to set pressure to increment from baseline to about 0.5 atm, or between 0.5 atm to 1 atm, or between 1 atm to 2 atm, or between 2 atm and 5 atm or any specific pressure amount.
		Addressing claim 42, Wang discloses filling the treatment region between the proximal and distal balloons with treatment fluid (see Figs. 6 and 11). Allen discloses monitoring a treatment fluid delivery pressure during delivery of the treatment  fluid with a pressure sensor (see Fig. 36, 39, [0142], [0148] and [0152]). Wang in view of Allen discloses the limitation of claim 42. 

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0310200), in view of Swartz et al. (US 5,938,660) and further in view of Comben (US 2007/0005049).

8.	Addressing claim 26, Wang does not disclose a temperature sensor disposed between the proximal and distal balloons and adjust heating of the treatment fluid with the heater based on an output from the temperature. Wang disclose heating treatment fluid. Swartz discloses a temperature sensor disposed between the proximal and distal balloons (see Figs. 5-6 and col. 15, lines 1-12; balloons 20 and 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have a temperature sensor disposed between the proximal and distal balloons as taught by Swartz because this allow user to measure temperature of tissue and area between the two balloons (see col. 15, lines 1-12). 
	Comben discloses adjust heating of the fluid with the heater based on an output from the temperature (see [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to adjust heating of the fluid with the heater based on an output from the temperature as taught by Comben because this enable user to control the treatment and heating of the tissue (see [0064]). 

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0310200) and in view of Boll et al. (US 2004/0210278).

10.	Addressing claim 28, Wang does not disclose wherein one or both of the proximal and distal balloons are clear or translucent to allow monitoring therethrough with an endoscope. Boll disclose balloon is clear or translucent to allow monitoring therethrough with an endoscope (see Fig. 5a, [0009] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to have clear balloon to allow monitoring therethrough with an endoscope as taught by Boll because this conveniently allow for continuously image/monitor while perform treatment in a one device (see [0009]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793